Citation Nr: 0813115	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-20 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from August 1968 to 
June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied claims of entitlement 
to service connection for hearing loss and tinnitus.  

In February 2008, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his service.

2.  The veteran does not have tinnitus that is related to his 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1112, 1137, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.   38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for hearing loss and tinnitus.  He asserts that he has these 
conditions as a result of exposure to loud noise during his 
service, to include participation in combat and exposure to 
artillery, and that he has had hearing loss, and tinnitus, 
since his service.  He has testified that post-service 
history of employment primarily consisted of office jobs, and 
did not involve exposure to loud noises.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

The Board notes that the veteran's DD-214 indicates that he 
was awarded the Silver Star, the Vietnam Campaign Medal, the 
Vietnam Service Medal, and the Combat Infantryman Badge.  
Accordingly, participation in combat is established and the 
veteran is entitled to the presumptions at 38 U.S.C.A. § 
1154(b).  

It is important for the veteran to understand that the 
question of whether he was exposed to loud noise during 
service is not in dispute. 

The veteran's service medical records include an entrance 
examination report, dated in May 1968, and a separation 
examination report, dated in June 1970, which both show that 
his ears and drums were clinically evaluated as normal, and 
which contain audiometric results which show that he did not 
have hearing loss as defined at 38 C.F.R. § 3.385, providing 
limited evidence against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 2003 and 2006, and an 
August 2006 VA examination report.  This evidence shows that 
in 2006, the veteran was noted to have hearing loss, and 
tinnitus, and shown to have hearing loss as defined at 
38 C.F.R. § 3.385.  

There was no evidence of hearing loss or tinnitus during 
service. The veteran's ears and drums were clinically 
evaluated as normal upon separation from service, and he was 
not shown to have hearing loss as defined at 38 C.F.R. 
§ 3.385 at that time.  The earliest evidence of either 
tinnitus or hearing loss is dated in 2006.  This evidence 
comes approximately 35 years after separation from service, 
and this lengthy period without treatment is evidence that 
there was not a continuity of symptoms, and it weighs heavily 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In addition, there is no competent evidence to show or 
indicate that the veteran's hearing loss, or tinnitus, is 
related to his service.  In this regard, although the veteran 
is deemed to have participated in combat, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirements of a diagnosis, and a medical nexus to service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).  

In this case, the August 2006 VA examination report shows 
that the examiner concluded that hearing loss and tinnitus 
were not caused by or a result of acoustic trauma in military 
service.  The examiner explained that the veteran's hearing 
at the time of discharge was within the range of normal 
hearing for the higher frequencies sensitive to noise 
exposure, and that the veteran reported an onset of tinnitus 
about 10 years before, which was about 26 years after 
separation from service, and that his tinnitus appeared 
concurrently with a diagnosis of diabetes.   

The Board must find that the August 2006 VA examination 
provides evidence against this claim, outweighing the 
veteran's belief that noise exposure in service caused his 
current problem several decades later. 

Finally, there is no competent evidence of sensorineural 
hearing loss manifest to a compensable degree within one year 
of separation from service.  See 38 C.F.R.  §§ 3.307, 3.309.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the veteran to be credible and he is 
competent to state that he has diminished hearing symptoms 
and tinnitus symptoms.  However, regarding the critical issue 
of whether his current problem can be reasonably associated 
with service many years ago, the Board places greater 
probative value on the medical evidence, to include the 
medical opinion contained in the August 2006 VA audiological 
evaluation report, which indicates that it was based on a 
review of the veteran's C-file. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2006, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The May 2006 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded an 
examination, and etiological opinions have been obtained.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


